                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                           CRIMINAL ACTION

            v.                                                      NO. 19-452

 JAMIR FOUSHEE

                            ORDER RE MOTION TO SUPPRESS EVIDENCE

          AND NOW, this 10th day of November, 2020, following an evidentiary hearing on

September 15, 2020, and upon consideration of Defendant’s Motion to Suppress (ECF 19), the

Government’s response (ECF 20), and post-hearing supplemental briefing (ECF 40, 42), for the

reasons stated in the attached memorandum, it is hereby ordered that the Motion is DENIED.



                                                                        BY THE COURT:

                                                                        s/ Michael M. Baylson
                                                                        _______________________________
                                                                        MICHAEL M. BAYLSON, U.S.D.J.


O:\Criminal Cases\19cr452 USA v. Foushee\19cr452 Order re Motion to Suppress.docx
